Citation Nr: 9914779	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 40 percent 
was denied for the veteran's service-connected low back 
disorder.  


REMAND

The veteran contends that an evaluation in excess of 40 
percent disabling is warranted for his service-connected low 
back disorder, which includes diagnoses of chronic low back 
pain with sciatic radiation and a history of two previous 
lumbar laminectomies.  

Upon review of the record, the Board has determined that this 
claim is not yet ready for appellate adjudication as further 
evidentiary development is needed.  Specifically, at the time 
of his April 1999 travel board hearing, the veteran indicated 
that he attended a scheduled VA examination in July 1998, at 
which time a VA physician (Dr. Alexander) ordered new x-rays 
for his back and he was given a full physical.  According to 
the veteran, Dr. Alexander prescribed new medication as well 
as physical therapy for treatment of his back problems.  

It appears that the report of a July 1998 VA examination has 
not been associated with the claims folder; nor does the 
available evidence contain any records of medical treatment 
dated after 1996.  As it is necessary for the Board to review 
the most recent VA examination in conjunction with a claim 
for an increased evaluation, the report of the July 1998 VA 
examination will be sought on remand, as well as recent 
records pertaining to the veteran's treatment for a low back 
disorder.  

In addition, the record indicates that at the time of a 
December 1994 VA examination, the RO had requested a 
neurological examination with regard to the veteran's back, 
and this examination was not conducted at that time.  The 
veteran was re-scheduled for neurological evaluations in June 
1995 and September 1995; however, he failed to report at 
those times.  

In the Board's view, a neurological evaluation would provide 
information which is helpful in making a determination as to 
whether the claimed benefits are warranted, and thus, the 
veteran will be afforded a neurological examination on 
remand.  In addition, a new orthopedic examination will be 
scheduled as it has been almost four years since the veteran 
was evaluated by VA with regard to his low back disability.  
The Board feels that new orthopedic examination is necessary 
in order to ensure that objective findings are obtained 
regarding the degree of functional loss, as indicated by 
fatigue on use, weakness, in-coordination, atrophy, or other 
symptomatology.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of medical 
treatment he has received for his low 
back disorder, from either VA or private 
sources, from 1996 until the present 
time.  Utilizing the information provided 
by the veteran, the RO should contact all 
named caregivers and facilities in order 
to request copies of the veteran's 
treatment records, apart from those 
records which have already been 
associated with the claims folder.  In 
particular, the RO should contact the 
VAMC in Decatur, Georgia, where the 
veteran has received much of his 
treatment for a low back problem, in 
order to request both the recent 
treatment records as well as a copy of 
the July 1998 VA examination which the 
veteran has stated that he attended 
there.  Any records obtained through 
these channels should be associated with 
the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for VA 
orthopedic and neurological examinations, 
in order to assess the current nature and 
severity of his service-connected low 
back disability.  All special 
tests/studies, including x-rays, should 
be conducted as indicated, and all 
objective findings should be noted in 
detail.  The examiners should be 
specifically requested to provide the 
following information:  

a.  The orthopedic examiner should 
indicate the degree of motion in the 
lumbar spine by noting the findings of 
complete range of motion studies, and it 
should be noted to what degree any of the 
demonstrated motions are accompanied by 
pain.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (1998).  The examiner should 
indicate whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy 
of disuse, or loss of strength as a 
result of the lumbar spine disability.  
38 C.F.R. § 4.45 (1998). 

b.  The neurological examiner should 
identify all objective findings of 
neurologic symptomatology which can be 
associated with the veteran's low back 
disability, and it should be noted 
whether or not the following are 
manifested:  pronounced intervertebral 
disc syndrome, persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disk.  The examiner 
should also specify the neurological 
diagnosis, if any, which is appropriate 
for the veteran's current low back 
problems.  

Each examiner should review the veteran's 
medical history prior to the 
examination(s), and to that end, a copy 
of this Remand and the claims folder 
should be provided to the examiner(s).  
Complete rationales should be provided 
for any opinions given or conclusions 
reached.  

3.  Thereafter, the RO should review the 
veteran's claim in order to determine 
whether the specified evidentiary 
development has been completed and that 
the requested objective findings have 
been provided.  If not, the RO should 
take appropriate corrective measures to 
ensure such completion to the fullest 
extent possible.  Upon completion of the 
specified development, the RO should 
review the veteran's claim in order to 
determine whether a favorable outcome is 
now warranted.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case along 
with a reasonable amount of time within 
which to respond.  Thereafter, the claim 
should be returned to the Board for 
further action, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










